Citation Nr: 0212507	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for post-operative Haglund's deformity of the right foot with 
Achilles tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
February 1995 and from July 1995 to November 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO granted service connection for a post-
operative Haglund's deformity of the right foot with Achilles 
tendonitis and rated the disorder as 10 percent disabling 
effective November 2, 1998, the day after the veteran's 
separation from service.  

In a June 2000 rating decision a RO Hearing Officer increased 
the rating for the right ankle disability from 10 percent to 
20 percent, also November 2, 1998.  The veteran has continued 
to assert that a higher rating is warranted.  The Board 
finds, therefore, that the issue of entitlement to a higher 
rating remains in contention.

This case was previously before the Board in March 2001, at 
which time the Board remanded the case to the RO for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for further consideration of the veteran's appeal.


FINDING OF FACT

The veteran's service-connected post-operative Haglund's 
deformity of the right foot with Achilles tendonitis is 
manifested by tenderness and pain with use.  Range of motion 
of the foot and ankle are normal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a post-operative Haglund's deformity of the right foot 
with Achilles tendonitis are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5283 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, the veteran seeks entitlement 
to an increased disability rating for post-operative 
Haglund's deformity of the right foot with Achilles 
tendonitis.  This disability is currently evaluated as 20 
percent disabling by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Code 5283 [malunion or nonunion of tarsal or metatarsal 
bones].  The veteran contends that a higher rating for the 
right ankle disability is warranted because she experiences 
pain in the ankle with use.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in June 
1999 and a supplemental statement of the case in June 2000.  
In those documents the RO informed the veteran of the 
regulatory requirements for establishing a higher rating, and 
the rationale for determining that the evidence she had then 
submitted did not show that those requirements were met.  In 
the March 2001 remand the Board informed the veteran of the 
kinds of additional evidence needed to substantiate her 
claim.  

The Board's March 2001 remand specifically called upon the RO 
to ensure that all notifications required by the VCAA were 
completed.  Following the March 2001 remand, in a May 2001 
notice the RO informed the veteran of the provisions of the 
VCAA in terms of VA's duty to inform her of the evidence 
needed to substantiate her claim and to assist her in 
developing the relevant evidence.  In that notice the RO 
instructed the veteran to submit evidence of treatment for 
her right foot disability since her separation from service, 
including the medical records from P.H., M.D.  The veteran 
did not respond to that notice.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that she had any 
additional evidence to submit.  The RO notified the veteran 
each time her case was sent to the Board, and informed her 
that any additional evidence that she had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate her claim.

Duty to assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain her service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159.  

The RO has obtained the veteran's service medical records, 
and the veteran submitted private treatment records in 
support of her claim.  The RO provided her a VA examination 
in April 1999.  The report of the medical examination 
reflects that the examiner reviewed the veteran's medical 
records, recorded her past medical history, noted her current 
complaints, conducted a physical examination, and rendered 
appropriate diagnoses and opinions.  Following the Board's 
March 2001 remand, which called for an additional 
examination, the RO requested a VA medical center to provide 
the veteran an additional orthopedic examination in order to 
determine the severity of the right foot disorder.  The 
veteran was notified of the scheduled examination at her 
latest address of record, but failed to appear for the 
examination.  She has had no further contact with the RO in 
order to explain her failure to appear for the examination.  
In accordance with 38 C.F.R. § 3.655, her appeal of the 
assigned initial rating will be based on the evidence now of 
record.

The veteran and her spouse presented hearing testimony before 
the RO Hearing Officer in January 2000.  The veteran and her 
representative have been accorded the opportunity to present 
evidence and argument, and have done so.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to her appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid her in substantiating 
her claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).
Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in April 1999.  
Because she has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which her claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995); 38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Specific rating criteria

As noted by the Board above, the veteran's service-connected  
post-operative Haglund's deformity of the right foot with 
Achilles tendonitis is rated by analogy to  
malunion or nonunion of the tarsal or metatarsal bones under 
38 C.F.R. § 4.71a, Diagnostic Code 5283.  See 38 C.F.R. 
§ 4.20 [if an unlisted condition is encountered it is rated 
under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous].    

Diagnostic Code 5283 for malunion or nonunion of the tarsal 
or metatarsal bones provides a 10 percent rating if the 
disability is moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  38 C.F.R. 
§ 4.71a.

Words such as "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2000).

Tenosynovitis is to be evaluated as degenerative arthritis, 
based on the limitation of motion of the joint.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5024.  

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a.  The normal range of motion of the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Factual background

The veteran's service medical records disclose complaints of 
pain in the right foot,  diagnosed as chronic Achilles 
tendonitis and an underlying Haglund's deformity, for which 
she underwent surgical resection of the deformity in August 
1998.  On examination in September 1998 the wound was healed 
but tender, and the range of motion of the ankle was 
improving.  An X-ray study then showed satisfactory resection 
of the Haglund's deformity.

On VA examination in April 1999 the range of motion of the 
right ankle was normal, that being 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  The veteran did, however, 
experience pain in the area of the Achilles tendon with the 
range of motion.

The veteran submitted a September 1999 medical report from 
M.A.W., M.D. which documents her complaint of pain in the 
ankle and a medical examination that revealed a well-healed 
incision over the right retrocalcaneal region, no tenderness, 
and good range of motion.  She also submitted a March 2000 
medical report from P.H., M.D., showing that she had an 
increase in symptoms in the wintertime, but that her symptoms 
abated in the summer months.



Analysis

As an initial matter, the Board again observes that the 
veteran failed without explanation to report for a VA 
physical examination which had been specifically requested by 
the Board in its March 2001 remand.  Thus, significant recent 
medical evidence which would assist the veteran in the 
adjudication of the veteran's claim is lacking.  Since this 
is an initial claim, see Fenderson, the Board must rated the 
veteran's service-connected right foot disability based on 
the evidence currently of record.  See 38 C.F.R. § 3.655 
(2001).  The Board observes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Schedular rating

With the grant of service connection in April 1999 the RO 
evaluated the right foot disability as analogous to malunion 
or nonunion of the tarsal bones under Diagnostic Code 5283.  
As discussed above, a 30 percent disability rating under that 
diagnostic code is applicable if the evidence indicates that 
the right ankle disability is severe.  Although Diagnostic 
Code 5283 does not provide any objective criteria for 
determining whether the disability is severe, in searching 
for an analogous situation the Board notes that the 
diagnostic codes pertaining to the feet provide a 30 percent 
rating for unilateral claw foot (pes cavus) with marked 
contracture of the plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, and marked varus 
deformity.  

The evidence of record, which has been recapitulated in the 
factual background section above, reveals that the veteran's 
service-connected right foot and right ankle disability is 
manifested by mild tenderness to palpation of the ankle, a 
slightly tender surgical scar, pain with use, and normal 
range of motion.  The veteran testified that she incurred 
damage to the Achilles tendon in the right foot while in 
service, and that she experiences pain in that area with 
prolonged walking.  The pain continues for three or four days 
after the activity.  She also stated that she has pain when 
walking on uneven ground, which persists following that 
activity, and that regardless of walking, she also 
experiences pain in the foot three or four times a week that 
causes her to limp for a few hours.

After having reviewed the evidence of record, the Board has 
identified no evidence which is indicative of a severe foot 
disability.  Indeed, the evidence of record indicates that 
the veteran's service-connected disability is manifested by 
complaints of tenderness and pain on motion, with no 
limitation of motion or other manifestations.  Certainly, 
there is no evidence of severe symptomatology, which might 
include muscle contracture, painful callosities and the like.  
The Board has determined, therefore, that the criteria for a 
disability rating in excess of 20 percent pursuant to 
Diagnostic Code 5283 have not been met.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
It has been observed that one Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  It has been held that any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Tendonitis, or tenosynovitis, is to be rated based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5024.  Diagnostic Code 5271 provides a maximum 
20 percent rating for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a.  Setting aside for the moment the 
fact that no limitation of motion has been objectively 
demonstrated, consideration of those diagnostic codes could 
not result in a rating higher than the currently assigned 20 
percent.  Accordingly, the Board does not believe that the 
veteran's service-connected right foot disability is more 
appropriately rated as tendonitis.

DeLuca considerations

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Diagnostic Code 
5283, under which the veteran's disability is currently 
rated, is not predicated on limitation of motion.  The Board 
finds, therefore, that consideration of 38 C.F.R. §§ 4.40 and 
4.45 is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 
(1996) [if the diagnostic code is not predicated on 
limitation of motion, it incorporates all of the functional 
limitations due to the disability].

The Board observes in passing that even if the veteran's 
service-connected disability was to be rated as 20 percent 
disabling under Diagnostic Codes 5024, 5003 and 5271 (and as 
discussed above the Board does not believe that rating under 
such codes is appropriate), 38 C.F.R. §§ 4.40 and 4.45 would 
not be for consideration.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) [if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].  

Esteban considerations

All disabilities, including those arising from the same 
disease entity, are to be rated separately, unless the rating 
schedule specifies otherwise.  38 C.F.R. § 4.25; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  It is 
therefore possible for a veteran to have two separate and 
distinct manifestations from the same injury or disease that 
permit two independent disability ratings, as long as the 
rating schedule does not specifically prohibit separate 
ratings.  

However, evaluation of the same disability, or the same 
manifestation of the disease or injury, under more than one 
diagnoses is, however, to be avoided.  38 C.F.R. § 4.14.  
Manifestations are considered to be separate and distinct as 
long as none of the symptomatology for any of the 
manifestations is duplicative of or overlapping with the 
symptomatology of the other manifestation.  Esteban, 6 Vet. 
App. at 262.

Based on the above authority, the Board has given 
consideration to whether the veteran's service-connected 
post-operative Haglund's deformity of the right foot with 
Achilles tendonitis warrants separate disability ratings.  
However, the only current manifestation of the veteran's 
service-connected disability is pain and tenderness in the 
Achilles area.  Separate and distinct manifestations of the 
service-connected disability do not exist.  Accordingly, 
separate ratings would constitute improper pyramiding. 

Fenderson considerations

The evidence does not show that the criteria for a disability 
rating in excess of 20 percent pursuant to Diagnostic Code 
5283 have been met since the veteran's separation from 
service.  Indeed, it appears from the medical evidence that 
the service-connected disability has been stable, or perhaps 
even improved, since she underwent surgical resection of the 
deformity in August 1998, towards the end of her service.  
Subsequent medical reports indicate that the surgical scar 
healed and that range of motion was normal.

Conclusion

For the reasons and bass stated above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 20 percent for a post-operative Haglund's deformity 
of the right foot with Achilles tendonitis.  The benefit 
sought on appeal is accordingly denied.





ORDER

Entitlement to a disability rating in excess of 20 percent 
for post-operative Haglund's deformity of the right foot with 
Achilles tendonitis is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

